 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     MICHAEL DENTON,                                 CASE NO. C17-5075 BHS-TLF
 6
                             Plaintiff,              ORDER ADOPTING REPORT
 7           v.                                      AND RECOMMENDATION

 8   PAUL A PASTOR, et al.,

 9                           Defendants.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 120. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED; and

16           (2)   Plaintiff’s emergency motion for a temporary restraining order and order to

17   show cause for preliminary injunction, Dkt. 117, is DENIED.

18           Dated this 15th day of October, 2018.

19

20

21
                                               A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

22


     ORDER
